DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed October 29, 2020.  Claims 1-3, 5, 7-15, and 18 have been cancelled.  Claims 19-24 are newly presented.  Claims 16, 17, and 19-24 are currently pending and are allowable.

Priority

	The current application is a Continuation-in-Part and claims priority to US Patent Application No. 15/460111, filed on March 15, 2017, which is a Continuation-in-Part and claims priority to US Patent Application No. 15/142135, filed on April 29, 2016.  
However, the limitations of present claims 16 and 24 where, in addition to a conditioned medium, the formulation comprises the diluent, chelator, humectant or solvent, preservative, emollient, and emulsifier, were not presented in either of the priority documents.  Therefore, priority for the instant application is to the filing date of December 8, 2017. 

Withdrawal of Rejections:

	The rejection of claims 1-3, 5, and 7-15 under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al., and further in view of Lee, is withdrawn.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dileep P. Rao on February 12, 2021.

Please amend claims 22-24 of the application as follows: 

22. 	(Currently Amended) The formulation of claim 21, wherein the preservative booster is:
a) 	ethylhexylglycerin; 
b) 	phenethyl alcohol; 
c) 	a glycol; 
d) 	an alcohol; or 
e) 	combinations thereof.  

23. 	(Currently Amended) The formulation of claim 22, wherein the percent weight by weight of the phenoxyethanol and the preservative booster combined is from 0.01% to 1.05% weight by weight.


a) culturing mesenchymal stem cells; 
b) collecting a conditioned medium comprising at least: Attorney Docket No. 2504.003 
Application Serial No.: 15/142,135Page 4 of 8i) 0.3 pg/ml fibroblast growth factor (FGF); 
ii) 6 pg/ml transforming growth factor (TGF); 
iii) 6 pg/ml epidermal growth factor (EGF), wherein the epidermal growth factor (EGF) is present in at least twenty times the concentration of fibroblast growth factor (FGF); and 
iv) 300 pg/ml stromal-derived factor (SDF);[[;]] and 
c) combining the conditioned medium with: 
i) water from 0.01% to 80.00%; 
ii) disodium ethylenediaminetetraacetic acid from 0.01% to 30%; 
iii) propanediol from 0.01% to 30.00%; 
iv) phenoxyethanol from 0.01% to 1.05%; 
v) C12-15 alkyl benzoate from 0.10% to 30.00%; and 
vi) polyacrylate crosspolymer-6 from 0.01% to 5.00%;
wherein the conditioned medium is not concentrated; and
wherein the formulation forms an emulsion for storage, transportation, and delivery of the conditioned medium.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Balasubramanian et al. (US 2016/0206550, Published July 21, 2016 – Previously Presented) and Lee (US 2013/0058903, Published 2013 – Previously Presented).
Balasubramanian et al. teach a MSC conditioned medium comprising bioactive factors, including growth factors, and further comprising pharmaceutically acceptable excipients including: deionized and purified water, EDTA, and phenoxyethanol (Abs.; Para. 71, 80-82; Table 12).  Growth factors secreted by the MSCs which are present in the conditioned medium include FGF, TGF, SDF, KGF, IGF, VEGF, and HGF (Para. 72).  FGF is present at about 2 ng/ml (Para. 60).  TGF is present at about 1 ng/ml to about 5 ng/ml (Para. 74).  SDF is present at about 0.4 to about 3 ng/ml (Para. 78).  
Lee teaches that MSCs produce growth factors in culture including FGF, TGF, EGF, SDF, KGF, IGF, VEGF, and HGF, where these growth factors are then present in conditioned medium (Para. 40).  The medium is conditioned so that the growth factors have reached desirable levels in the medium, and the conditioned medium can further be processed to concentrate the components, including concentrating 10 to 20 fold (Para. 38, 41).  
However, neither Balasubramanian et al. nor Lee teach the invention as claimed, where the formulation further includes propanediol, a C12-15 alkyl benzoate, polyacrylate Crosspolymer-6, and 6 pg/ml EGF, where the EGF is present at least at twenty times the concentration of the FGF, and the conditioned medium is not concentrated.  These limitations, when .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 16, 17, and 19-24 are currently pending and are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653